DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 August 2022 has been entered.  Claims 1, 3 – 5, 9 – 11, 13 – 15, 18, 19, 21 and 22 are pending and currently being examined.  Claims 2, 8 and 12 are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 3 – 5, 9 – 11, 13 – 15, 18, 19, 21 and 22 are objected to because of the following informalities:
In Re Claims 1 and 13, there appears to be a typographic error in the phrase “wherein he translator” (Line 18 of Claim 1 and Line 23 of Claim 13).  The phrase --wherein the translator-- will be assumed instead.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 – 5, 9 – 11, 13 – 15, 18, 19, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Tsukada (US Patent 4,969,808 A) in view of Tarr (US Patent 4,445,826 A) and further in view of Crockett (US Patent 2,791,933 A).

In Re Claim 1, Tsukada discloses a peristaltic pump (Figure 1) for pumping a fluid (Column 1, Lines 12 – 15), the peristaltic pump comprising: a contact wall (delimited by groove 12; i.e. portion of 11 to the left of 12; Column 2; Lines 19 – 20); a movable compression element (15) opposing the contact wall (border of 12), wherein the contact wall (border of 12) and the compression element (15) define a compressing region therebetween (“passage” – Column 2, Lines 25 – 26); a flexible tube (16)  interposed between the contact wall (border of 12) and the compression element (15) in the compressing region (Column 2, Lines 25 – 26), the flexible tube (16) having a tube lengthwise axis and inner and outer opposed wall surfaces (the axis is the fluid delivery direction, the thickness of the tube delimits the inner and outer opposed wall surfaces), the inner wall surface defining a through passage to receive the fluid (this limitation must be met for the apparatus to operate as disclosed); and a tube displacement mechanism comprising a translator mechanism (14, 43, 44) operable to translate the flexible tube (16) along the tube lengthwise axis relative to the compressing region (Column 2, Lines 29 – 39) between a first stationary axial position (when the clamp 30 is engaged before the “used portion” is moved and a “new portion” is in place; note that when this happens, the tube is in a first stationary axial position because the clamp firmly holds the tube to prevent it from moving – see Column 2, Lines 40 – 42) and a second stationary axial position (when the clamp 30 is engaged after the “used portion” is moved and a “new portion” is in place; note that when this happens, the tube is in a second stationary axial position because the clamp firmly holds the tube to prevent it from moving – see Column 2, Lines 40 – 42) different from the first axial position (the first and second axial positions are stationary for 500 hr – Column 2, Lines 50 – 52 and 66 – 68); wherein the peristaltic pump is configured to compress the flexible tube (16) between the compression element (15) and the contact wall (border of 12) to thereby force the fluid through the through passage with the flexible tube (16) in each of the first and second stationary axial positions (in both the stationary positions, clamp 30 is engaged, this holds the tube while the peristaltic action delivers the fluid – Column 2, Lines 40 – 42).
Tsukada does not disclose a first spool and a second spool.
However, Tarr discloses a translator mechanism (16, 18, 68, 70) that comprises a first spool (16) and second spool (18), and the translator mechanism is operable to rotate the first spool (16) to forcibly wind the flexible tube (10) onto the first spool to translate the flexible tube (10) along the tube lengthwise axis (Column 3, Line 68 — Column 4, Line 3, Column 5, Lines 10 — 14; and Figure 4), and to rotate the second spool (18) to unwind the flexible tube (10) from the second spool (18) to translate the flexible tube along the tube lengthwise axis (Column 3, Line 68 — Column 4, Line 3; Column 5, Lines 10 — 14; and Figure 4), wherein rotation of the first and second spools are synchronized (Tarr discloses “an internal drive trains” for the drive spindles/sprockets 68/70 that rotate the spools 16/18 (Column 4, Lines 53 – 64), which reads on a translator mechanism that rotates the first and second spools.  Tarr also discloses that the spools 16/18 are rotated clockwise at the same time (as shown in Figure 1), and counterclockwise at the same time (as shown in Figure 2), therefore their rotation is synchronized in view of the Merriam Webster Dictionary definition of “synchronize” which is “happen at the same time”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to incorporate the first and second spools of Tarr into the apparatus of Tsukada for the purpose of providing a suitable storage location for the incoming and outgoing translating-tubing.
As discussed above, the examiner first contends that rotation of the first and second spools are synchronized in view of the Merriam-Webster dictionary definition of “synchronize”.  Alternatively, if Tarr does not disclose that the rotation of the first and second spools is synchronized (NOT ADMITTED TO):
However, Crockett discloses a supply spool (10) and a take up spool (10a), both of which are driven simultaneously via a linkage (29, 29a, 33, 33a, 34) by the same motor (11)(Column 1, Lines 56 – 59; Column 2, Lines 15 – 19; Figure 1).  Since the supply spool {claimed first spool} (10) and take up spool {claimed second spool} (10a) are driven by the same motor (11), they are synchronized.  Note that Tarr also discloses a supply spool and take up spool (Column 5, Lines 10 – 12 of Tarr), but it is silent with regards to the details of the “internal drive trains” (Column 4, Lines 63 – 64 of Tarr) that drive the spools (Figure 11 of Tarr suggests that the drive train may be a gear train, just like the gear train 33, 33a, 34 of Crockett).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to drive the first and second spool of Tsukada / Tarr by the same motor via a linkage as taught by Crockett, because it is merely a matter of substituting the broadly disclosed drive train of Tarr with the specifically disclosed drive train of Crockett, so the results of the substitution are predictable –  "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." KSR Intl. Co. v. Teleflex Inc. at 420, 82 USPQ2d at 1397; The rigid requirement of a teaching, suggestion, or motivation to combine known elements in order to show obviousness has been rejected. Id. At 398,419 (2007).  This a rationale that can be used to support a conclusion of obviousness (MPEP 2141, Section III, Rationale B).


In Re Claim 3, the combined references above disclose all the limitations of Claim 1, and Tsukada further discloses that the peristaltic pump is configured to compress the flexible tube (16) between the compression element (15) and the contact wall (border of 12) to thereby force the fluid through the through passage while the translator mechanism (14, 43, 44) is translating the flexible tube (16) along the tube lengthwise axis into the second stationary axial position (when “new portion” is in place) from the first stationary axial position (when the “used portion” was in place)(when the clamp 30 is not engaged – see Column 2, Lines 29 – 39).

In Re Claim 4, the combined references above disclose all the limitations of Claim 1, and Crockett further discloses that the translator mechanism for the first and second spools (10, 10a) comprises a powered actuator (11; Column 1, Lines 56 – 59; Figure 1).

In Re Claim 5, the combined references above disclose all the limitations of Claim 4, and Tarr further discloses that the translator mechanism (16, 18) comprises a powered actuator (“drive trains”) (Column 4, Lines 63 — 64), and the translator mechanism comprises a controller (Column 4, Line 65: “appropriate controls”) that programmatically drives (controlling speed and reversing the direction of tube translation when needed – see Column 4, Lines 66 – 67; reversing the direction occurs when the controller determines the supply of tubing around the spool 16 is depleted — see Column 4, Lines 20 — 24) the actuator (“drive trains”) to translate the flexible tube (10) along the tube lengthwise axis (Column 4, Lines 65 — 68; Figures 1 and 2).  Note that Crockett also discloses a “program controller” in Column 2, Line 20.

In Re Claim 9, the combined references above disclose all the limitations of Claim 1, and Tsukada further discloses that the peristaltic pump is configured to compress the flexible tube (16) between the compression element (15) and the contact wall (border of 12) with the flexible tube (16) in the second stationary axial position (when “new portion” is in place) by forcing the compression element (15) to travel down a length (of the “new portion” that comes into contact with the rollers 15 – Column 2, Lines 60 – 62) of the flexible tube (16) while engaging and compressing the flexible tube (16) to thereby push the fluid axially through the through passage (once the “new portion” is in place the pump continues to operate after the clamp 30 is re-engaged).

In Re Claim 10, the combined references above disclose all the limitations of Claim 1, and Tsukada further discloses that the peristaltic pump is a rotary peristaltic pump and the compression element (15) is a compression roller (Column 2, Lines 20 – 24).

In Re Claim 11, the combined references above disclose all the limitations of Claim 10, and Tsukada further discloses that the rotary peristaltic pump comprises: a rotor (14); and a plurality of circumferentially spaced apart compression rollers (15), located on the rotor (14) for rotation therewith; wherein the peristaltic pump is configured to compress the flexible tube (16) between the contact wall (delimited by groove 12; i.e. portion of 11 to the left of 12) and at least one of the compression rollers (Column 2, Lines 16 – 34; Figure 2).

In Re Claim 13, Tsukada discloses a peristaltic pump (Figure 1) for pumping a fluid (Column 1, Lines 12 – 15), the peristaltic pump comprising: a contact wall (delimited by groove 12; i.e. portion of 11 to the left of 12; Column 2; Lines 19 – 20); a movable compression element (15) opposing the contact wall (border of 12), wherein the contact wall (border of 12) and the compression element (15) define a compressing region therebetween (“passage” – Column 2, Lines 25 – 26); a flexible tube (16)  interposed between the contact wall (border of 12) and the compression element (15) in the compressing region (Column 2, Lines 25 – 26), the flexible tube (16) having a tube lengthwise axis and inner and outer opposed wall surfaces (the axis is the fluid delivery direction, the thickness of the tube delimits the inner and outer opposed wall surfaces), the inner wall surface defining a through passage to receive the fluid (this limitation must be met for the apparatus to operate as disclosed); and a tube displacement mechanism comprising a translator mechanism (14, 43, 44) operable to translate the flexible tube along the tube lengthwise axis relative to the compressing region (Column 2, Lines 29 – 39) between a first axial position (“used position”; note that when the apparatus is put into operation for the first time with an unused tube, the tube is in this first axial position during first use for 500 hours {Column 2, Line 51} before it is moved) and a second axial position (“new portion”; i.e. when the tube is moved to a new position after the 500 hours have elapsed, exposing a new portion of the tube to the rollers 15 of the peristaltic pump) different from the first axial position (Column 2, Lines 66 – 68); wherein the peristaltic pump is configured to compress the flexible tube (26) between the compression element (15) and the contact wall (border of 12) to thereby force the fluid through the through passage with the flexible tube (26) in each of the first and second axial positions (Column 2, Lines 29 – 39); wherein the peristaltic pump is configured to compress the flexible tube (26) between the compression element (15) and the contact wall (border of 12) to thereby force the fluid through the through passage while the translator mechanism (14, 43, 44) is translating the flexible tube along the tube lengthwise axis into the second axial position from the first axial position (Column 2, Lines 29 – 39 and 50 – 55); wherein the peristaltic pump is a rotary peristaltic pump and the compression element (15) is a compression roller (Column 2, Lines 20 – 24).
Tsukada does not disclose a first spool and a second spool.
However, Tarr discloses a translator mechanism (16, 18, 68, 70) that comprises a first spool (16) and second spool (18), and the translator mechanism is operable to rotate the first spool (16) to forcibly wind the flexible tube (10) onto the first spool to translate the flexible tube (10) along the tube lengthwise axis (Column 3, Line 68 — Column 4, Line 3, Column 5, Lines 10 — 14; and Figure 4), and to rotate the second spool (18) to unwind the flexible tube (10) from the second spool (18) to translate the flexible tube along the tube lengthwise axis (Column 3, Line 68 — Column 4, Line 3; Column 5, Lines 10 — 14; and Figure 4), wherein rotation of the first and second spools are synchronized (Tarr discloses “an internal drive trains” for the drive spindles/sprockets 68/70 that rotate the spools 16/18 (Column 4, Lines 53 – 64), which reads on a translator mechanism that rotates the first and second spools.  Tarr also discloses that the spools 16/18 are rotated clockwise at the same time (as shown in Figure 1), and counterclockwise at the same time (as shown in Figure 2), therefore their rotation is synchronized in view of the Merriam Webster Dictionary definition of “synchronize” which is “happen at the same time”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to incorporate the first and second spools of Tarr into the apparatus of Tsukada for the purpose of providing a suitable storage location for the incoming and outgoing translating-tubing.
As discussed above, the examiner first contends that rotation of the first and second spools are synchronized in view of the Merriam-Webster dictionary definition of “synchronize”.  Alternatively, if Tarr does not disclose that the rotation of the first and second spools is synchronized (NOT ADMITTED TO):
However, Crockett discloses a supply spool (10) and a take up spool (10a), both of which are driven simultaneously via a linkage (29, 29a, 33, 33a, 34) by the same motor (11)(Column 1, Lines 56 – 59; Column 2, Lines 15 – 19; Figure 1).  Since the supply spool {claimed first spool} (10) and take up spool {claimed second spool} (10a) are driven by the same motor (11), they are synchronized.  Note that Tarr also discloses a supply spool and take up spool (Column 5, Lines 10 – 12 of Tarr), but it is silent with regards to the details of the “internal drive trains” (Column 4, Lines 63 – 64 of Tarr) that drive the spools (Figure 11 of Tarr suggests that the drive train may be a gear train, just like the gear train 33, 33a, 34 of Crockett).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to drive the first and second spool of Tsukada / Tarr by the same motor via a linkage as taught by Crockett, because it is merely a matter of substituting the broadly disclosed drive train of Tarr with the specifically disclosed drive train of Crockett, so the results of the substitution are predictable –  "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." KSR Intl. Co. v. Teleflex Inc. at 420, 82 USPQ2d at 1397; The rigid requirement of a teaching, suggestion, or motivation to combine known elements in order to show obviousness has been rejected. Id. At 398,419 (2007).  This a rationale that can be used to support a conclusion of obviousness (MPEP 2141, Section III, Rationale B).

In Re Claim 14, the combined references above disclose all the limitations of Claim 13, and Crockett further discloses that the translator mechanism for the first and second spools (10, 10a) comprises a powered actuator (11; Column 1, Lines 56 – 59; Figure 1).

In Re Claim 15, the combined references above disclose all the limitations of Claim 14, and Tarr further discloses that the translator mechanism (16, 18) comprises a powered actuator (“drive trains”) (Column 4, Lines 63 — 64), and the translator mechanism comprises a controller (Column 4, Line 65: “appropriate controls”) that programmatically drives (controlling speed and reversing the direction of tube translation when needed – see Column 4, Lines 66 – 67; reversing the direction occurs when the controller determines the supply of tubing around the spool 16 is depleted — see Column 4, Lines 20 — 24) the actuator (“drive trains”) to translate the flexible tube (10) along the tube lengthwise axis (Column 4, Lines 65 — 68; Figures 1 and 2).  Note that Crockett also discloses a “program controller” in Column 2, Line 20.

In Re Claim 18, the combined references above disclose all the limitations of Claim 13, and Tsukada further discloses that the peristaltic pump is configured to compress the flexible tube (16) between the compression element (15) and the contact wall (border of 12) with the flexible tube (16) in the second axial position (when “new portion” is in place) by forcing the compression element (15) to travel down a length (of the “new portion” that comes into contact with the rollers 15 – Column 2, Lines 60 – 62) of the flexible tube (16) while engaging and compressing the flexible tube (16) to thereby push the fluid axially through the through passage (once the “new portion” is in place the pump continues to operate after the clamp 30 is re-engaged).

In Re Claim 19, the combined references above disclose all the limitations of Claim 13, and Tsukada further discloses that the rotary peristaltic pump comprises: a rotor (14); and a plurality of circumferentially spaced apart compression rollers (15) located on the rotor (14) for rotation therewith; wherein the peristaltic pump is configured to compress the flexible tube (16) between the contact wall (border of 12) and at least one of the compression rollers (15)(Column 2, Lines 16 – 29).

In Re Claim 21, the combined references above disclose all the limitations of Claim 4, and Crockett further discloses that the first and second spools (10, 10a) are driven by the powered actuator (11) through a linkage (29, 29a, 33, 33a, 34) so that rotations of the first and second spools are synchronized (since both spools are driven by the same motor 11) (Column 1, Lines 56 – 59; Column 2, Lines 15 – 19; Figure 1).

In Re Claim 22, the combined references above disclose all the limitations of Claim 14, and Crockett further discloses that the first and second spools (10, 10a) are driven by the powered actuator (11) through a linkage (29, 29a, 33, 33a, 34) so that rotations of the first and second spools are synchronized (since both spools are driven by the same motor 11) (Column 1, Lines 56 – 59; Column 2, Lines 15 – 19; Figure 1).


Response to Arguments
Applicant has argued on Page 8 of Applicant’s Response that “However, Tarr does not disclose or render obvious a translator mechanism that synchronizes the rotation of the first and second spools”.
Examiner’s Response: Tarr discloses “an internal drive trains” for the drive spindles/sprockets 68/70 that rotate the spools 16/18 (Column 4, Lines 53 – 64), which reads on a translator mechanism that rotates the first and second spools.  Tarr also discloses that the spools 16/18 are rotated clockwise at the same time (as shown in Figure 1), and counterclockwise at the same time (as shown in Figure 2), therefore their rotation is synchronized in view of the Merriam Webster Dictionary definition of “synchronize” which is “happen at the same time”.

Applicant has argued on Page 9 of Applicant’s Response that “In addition, Applicant respectfully disagrees with the interpretation of Jutte as allegedly disclosing a stationary configuration as discussed in the Advisory Action. The portion of Jutte that is alleged to disclose a stationary configuration (Fig. 3) is clearly referring to a conventional or prior art device, and Jutte does not disclose or suggest that its device could be used in a stationary configuration”.
Examiner’s Response: The device of Jutte is capable of being used in a stationary configuration by simply turning off the motor (20).  Figure 3 of Jutte discloses that whether or not the tube is held stationary, the output rate will decrease by the same amount during the first week (“a1”; Column 3, Lines 32 – 37 and 49 – 51).  If the apparatus is only intended to be used for equal to or less than one week, there is no reason to waste one week’s worth of power by leaving the motor turned on for one week.  So, in view of the conventional prior art, it would be obvious to turn off the motor of Jutte so the tube is held stationary for the purpose of saving power if the apparatus is going to be used for less than one week.  Applicant’s argument is moot anyway because Jutte was not relied upon in this office action, however it may be used in future office actions.

Pertinent Prior Art
The following prior art is not being relied upon, it is being made of record because it is considered to be pertinent to applicant’s disclosure.  Huhn (US Patent 3,941,976 A) discloses that dispensing spool (134) and take up spool (142) turn simultaneously and are stationary simultaneously (Column 10, Lines 43 – 46; Figure 6A).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DNYANESH G KASTURE whose telephone number is (571)270-3928. The examiner can normally be reached Mon-Thu, 7:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.G.K/Examiner, Art Unit 3746                                                                                                                                                                                                        
/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        8 November 2022